PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/849,132
Filing Date: 20 Dec 2017
Appellant(s): de Haas, Dick



__________________
Gary A. Greene
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues in the first paragraph of page 7 that the top portion of Sjodln does not protrude from the front surface. The examiner respectfully disagrees. The front surface interpreted by the examiner is not a straight line, but rather the entire front surface including the surfaces of the recesses (receiving means 20); therefore, the top member is considered to be protruding from the front surface as viewed from inside the front recess.
	Appellant next argues in the 2nd paragraph of page 7 that the examiner did not provide any explanation of how his combination would operate. The examiner respectfully disagrees. The examiner further cited the teachings of Smith that taught a rail configured to hold shelf labels can be configured to include protrusions (features 110 and 111) on the surfaces of elongated members connected to the body of the rail to secure the shelf label in the rail (see Fig. 1 and col. 3, lines 43-47) in the Final rejection mailed on 7/9/2020. Based on the teachings of Smith and section IV.B of MPEP 2144.04, the examiner made the conclusion that the rail of Sjodln can be configured to include the top member comprises a top protrusion protruding downwardly and substantially perpendicularly from the lower surface, the top protrusion for receipt by a recess at the top of the label in order to hold the shelf label in place, which can be done in different shapes of the rail and/or label.
	Appellant next argues in page 9 that rear part 3 is not the label, but it is a label holder, and the label holder is analogous to the rail for holding a label. And the electronic label of Joliey does not teach the rear protrusion protruding from the top of the rear side, as claimed in claim 11. The examiner 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YONG HANG JIANG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.